1
2                                       JS-6
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JOHN DOE,                                  Case No. CV 19-3251-DSF (KK)
11                              Plaintiff,
12                        v.                     JUDGMENT
13    THE PEOPLE OF THE STATE OF
      CALIFORNIA, ET AL.,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   DATED: August 26, 2019
22                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
